EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
The application has been amended as follows: 
1.	(Currently Amended)	A system for generating an electronic commerce store, comprising:
	an application server, the application server controlling a transaction processing service;
	a storage resource communicatively coupled to the application server, the storage resource storing an image and metadata related to a product;
	a widget builder resource executing on the application server, the widget builder resource configured to:
	receive the image and metadata from the storage resource; and
	generate a product listing, wherein the product listing includes the image, the metadata, and a clickable link, wherein the clickable link is a buy button and includes a preview of the product, and  
	wherein the application server is configured to embed the product listing into a web site and into a social media network, and
wherein when the application server receives an indication that the clickable link has been activated by a client device in Internet communication with the web site, the application server provides a checkout screen to the client device, wherein the transaction processing service 

2.	(Previously Presented)  The system of claim 1, wherein the metadata includes at least one of a title, a description, or a price.



4.	(Cancelled)  

5.	(Cancelled)  

6.	(Previously Presented)  The system of claim 1, wherein the transaction processing service accepts a credit card.

7.	(Previously Presented)  The system of claim 1, further comprising, distributing the product listing to a social media network.

8.	(Cancelled)  

9.	(Currently Amended)	A system for generating an electronic commerce store, comprising:
an application server, the application server controlling a transaction processing service; 
a storage resource communicatively coupled to the application server, the storage resource storing an image and metadata related to a product;
	a widget builder resource executing on the application server, the widget builder resource is programmed to: 
(i) receive the image and metadata from the storage resource;
(ii) generate a product listing, wherein the product listing includes the image, the metadata, and a clickable link, and
wherein the clickable link is a buy button and includes a preview of the product, and
wherein the application server is configured to embed the product listing into a web site not operated by the application server and into a social media network, and
wherein when the application server receives an indication that the clickable link has been activated by a client device in Internet communication with the web site, the application server provides a checkout screen to the client device, wherein the transaction processing service 



11.	(Cancelled)  

12.	(Cancelled)  

13.	(Previously Presented)  The system of claim 9, wherein the product listing further includes a share link.

14.	(Previously Presented)  The system of claim 9, wherein the web site is a social media network site.

15.	(Previously Presented)  The system of claim 9, wherein the transaction processing service is a proprietary service controlled by the application server.

16.	(Currently Amended)	A system for generating an electronic commerce store, comprising:
an application server, the application server controlling a transaction processing service; 
a storage resource communicatively coupled to the application server, the storage resource storing an image and metadata related to a product;
	a widget builder resource executing on the application server, the widget builder resource configured to:
receive the image and metadata from the storage resource;
generate a product listing that includes the image, the metadata, and a clickable link,
wherein the clickable link is a buy button and includes a preview of the product, and
	wherein the application server is configured to embed the product listing into a social media network and into a web site, and
wherein when the application server receives an indication that the clickable link has been activated by a client device in Internet communication with the social media network 

network 

18.	(Previously Presented)  The system of claim 16, wherein the product listing includes at least one of a title, a description, or a price.

19.	(Cancelled)  

20. 	(Cancelled)  

21.	(Previously Presented)  The system of claim 16, wherein the transaction processing service is a proprietary service operated by the application server.


Allowable Subject Matter
Claims 1-3, 6-7, 9-10, 13-18, 21 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims of the instant application have incorporated allowable subject matter from that was not fairly taught by prior art, either individually or in combination, and therefore is deemed allowable.
The closest prior art on record, Jerome (US 2004/0143667) (“Jerome”) teaches product configuration and content distribution system and method.  However, Jerome does not disclose or render obvious the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/               Primary Examiner, Art Unit 3684